Exhibit 99.1 Crexendo Reports First Quarter 2016 Financial Results PHOENIX, AZ—(Marketwired – May 3, 2016) Crexendo, Inc. (OTCQX: CXDO), a hosted services company that provides hosted telecommunications services, broadband internet services, website hosting, and e-commerce website development software for businesses, today reported financial results for its first quarter ended March 31, 2016. Financial highlights for the 2016 first quarter Consolidated revenue for the first quarter of 2016 increased 17% to $2.2 million compared to $1.9 million for the first quarter of 2015. Hosted Telecommunications Services Segment revenue for the first quarter of 2016 increased 34% to $1.8 million compared to $1.3 million for the first quarter of 2015. Web Services Segment revenue for the first quarter of 2016 decreased 25% to $396,000, compared to $528,000 for the first quarter of 2015. Consolidated operating expenses for the first quarter of 2016 decreased 6% to $3.0 million compared to $3.2 million for the first quarter of 2015. On a GAAP basis, the Company reported an $(868,000) net loss for the first quarter of 2016, or $(0.07) loss per diluted common share, compared to net loss of $(1.2) million or $(0.09) loss per diluted common share for the first quarter of 2015. Non-GAAP net loss was $(562,000) for the first quarter of 2016, or $(0.04) loss per diluted common share, compared to a non-GAAP net loss of $(676,000) or $(0.05) loss per diluted common share for the first quarter of 2015. EBITDA for the first quarter of 2016 was $(830,000) compared to $(1.3) million for the first quarter of 2015.Adjusted EBITDA for the first quarter of 2016 was $(580,000) compared to $(860,000) for the first quarter of 2015. Steven G. Mihaylo, Chief Executive Officer commented, “We continue to make steady progress. During Q1 2016 we continued to increase revenue, increase backlog and lower expenses as compared to Q1 2015. We are planning to automate more processes, which we expect will further reduce expenses going forward. We are fully committed to increasing sales and continuing to grow our Direct Sales Channel and Dealer Partner Sales Channel. We are tracking to reach cash flow breakeven late this year and GAAP profitability in the first half of next year. We are diligently working to meet these goals.” Mihaylo added, “We continue to do an excellent job with enterprise customers. As I have discussed, our integrated processes are particularly attuned to working with enterprise customers and finding solutions for their specific needs. Our solutions are very effective for small, medium and enterprise customers. Our business continues to mature and a step in that maturation process is our announcement that we have opened up our platform to allow customers to migrate their Polycom telephones to our system.Opening up our system to the largest provider of cloud phones allows us to expand the reach of our award winning solutions to businesses that currently have an investment in Polycom phones. We now support Crexendo, Polycom, and Yealink telephones. We have also added two new Crexendo branded phones which are feature rich and competitively priced.We continue to expand our reach to more potential customers, which should result in additional sales.I know our solutions should allow these business customers to save substantial amounts of money and increase their productivity. Our management team is now fully prepared to embrace the tremendous market opportunity we see ahead for the company. I am convinced we will continue to grow revenue organically, and we are continuing to review strategic accretive partnerships and acquisitions. I believe the future for Crexendo is very good.” Conference Call The Company is hosting a conference call today, May 3, 2016 at 5:30 PM EST. The telephone dial-in number is 888-312-3048 for domestic participants and 719-325-2494 for international participants. The conference ID to join the call is 7606456.Please dial in five to ten minutes prior to the beginning of the call at 5:30 PM EST. About Crexendo Crexendo, Inc. (CXDO) is a hosted services company that provides hosted telecommunications services, broadband internet services, website hosting, and e-commerce website development software for businesses.Our services are designed to make enterprise-class hosting services available to any size businesses at affordable monthly rates. Safe Harbor Statement This press release contains forward-looking statements. The Private Securities Litigation Reform Act of 1995 provides a "safe harbor" for such forward-looking statements. The words "believe," "expect," "anticipate," "estimate," "will" and other similar statements of expectation identify forward-looking statements. Specific forward-looking statements in this press release include information about Crexendo (i) continuing to make steady progress; (ii) planning to automate more processes, which will further reduce expenses going forward; (iii) being committed to increasing sales and continuing to grow Direct Sales Channel and Dealer Partner Sales Channel; (iv) tracking to reach cash flow breakeven late this year and GAAP profitability in the first half of next year; (v) diligently working to meet cash flow and profitability goals; (vi) doingan excellent job with enterprise customers; (vii) solutions being very effective for small, medium and enterprise customers; (viii) business continuing to mature; (ix) successfully opening its platform to allow customers to migrate their Polycom telephones to its system; (x) opening of the platform allowing the expanded reach; (xi) successfully adding two new Crexendo branded phones which are feature rich and competitively priced: (xii) continuing to expand its reach to more potential customers resultingin additional sales; (xiii) solutions should allowing business customers to save substantial amounts of money and increase their productivity; (xiv) management team embracing the tremendous market opportunity; (xv) growingrevenue organically; (xvi) continuing to review strategic accretive partnerships and acquisitions and (xvii) future being very good.” For a more detailed discussion of risk factors that may affect Crexendo’s operations and results, please refer to the company's Form 10-K for the year ended December 31, 2015 as well as Forms 10Q for 2016. These forward-looking statements speak only as of the date on which such statements are made and the company undertakes no obligation to update such forward-looking statements, except as required by law. CREXENDO, INC.AND SUBSIDIARIES Consolidated Balance Sheets (In thousands, except par value and share data) March 31, December 31, 2015 Assets Current assets: Cash and cash equivalents $ $ Restricted cash Trade receivables, net of allowance for doubtful accounts of $10 as of March 31, 2016 and $35 as of December 31, 2015 Inventories Equipment financing receivables Prepaid expenses Other current assets 14 15 Total current assets Certificate of deposit Long-term trade receivables, net of allowance for doubtful accounts of $23 as of March 31, 2016 and $24 as of December 31, 2015 58 81 Long-term equipment financing receivables Property and equipment, net 27 33 Deferred income tax assets, net Intangible assets, net Goodwill Long-term prepaids Other long-term assets Total Assets $ $ Liabilities and Stockholders' Equity Current liabilities: Accounts payable $ $ 76 Accrued expenses Notes payable, current portion 52 57 Contingent consideration - 99 Deferred income tax liability Deferred revenue, current portion Total current liabilities Deferred revenue, net of current portion 58 81 Notes payable, net of current portion Other long-term liabilities 86 Total liabilities Stockholders' equity: Preferred stock, par value $0.001 per share - authorized 5,000,000 shares; none issued — — Common stock, par value $0.001 per share - authorized 25,000,000 shares, 13,245,246 shares issued and outstanding as of March 31, 2016 and 13,227,489 shares issued and outstanding as of December 31, 2015 13 13 Additional paid-in capital Accumulated deficit ) ) Total stockholders' equity Total Liabilities and Stockholders' Equity $ $ CREXENDO, INC. AND SUBSIDIARIES Consolidated Statements of Operations (In thousands, except per share and share data) Three Months Ended March 31, Revenue $ $ Operating expenses: Cost of revenue Selling and marketing General and administrative Research and development Total operating expenses Loss from operations ) ) Other income (expense): Interest income 4 6 Interest expense ) ) Other income, net 35 Total other income, net 4 Loss before income tax ) ) Income tax provision (3 ) ) Net loss $ ) $ ) Net loss per common share: Basic $ ) $ ) Diluted $ ) $ ) Weighted-average common shares outstanding: Basic Diluted CREXENDO, INC. AND SUBSIDIARIES Consolidated Statements of Cash Flows (In thousands) Three Months Ended March 31, CASH FLOWS FROM OPERATING ACTIVITIES Net loss $ ) $ ) Adjustments to reconcile net lossto net cash used for operating activities: Amortization of prepaid rent 81 81 Depreciation and amortization 39 87 Amortization of debt discount 6 - Expense for stock options issued to employees Amortization of deferred gain ) ) Changes in assets and liabilities, net of effects of acquisitions: Trade receivables ) 88 Equipment financing receivables 37 39 Inventories 5 23 Prepaid expenses 41 ) Other current assets 1 - Other long-term assets 21 ) Accounts payable and accrued expenses ) Income tax payable - 5 Deferred revenue ) ) Net cash used for operating activities ) ) CASH FLOWS FROM INVESTING ACTIVITIES Acquisition of property and equipment - (6 ) Release of Restricted Cash 12 2 Net cash provided by/(used for) investing activities 12 (4
